Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	It would be of great assistance to the office if all incoming papers pertaining to a filed application carried the following items: 
i.	Application number (checked for accuracy, including series code and serial no.).
ii.	Group art unit number (copied from most recent Office communication).
iii.	Filing date.
iv.	Name of the examiner who prepared the most recent Office action.
v.	Title of invention.
vi.	Confirmation number (See MPEP § 503).

3.	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
4.	Claim interpretation: When multiple limitations are connected with “OR”, one of the limitations does have any patentable weight since both of the limitations are optional. 

CLAIM OBJECTION
5. 	Claims 6-8 & 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejection- 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 10, 11, 12, 18, 19 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao Hui (Pub No. CN 106250751) and further in view of Lau (Pub No. 20130015946). 
Regarding claim 1, Zhao Hui discloses A method of unlocking control, adapted to a mobile terminal configured with a biometric identification apparatus, and the method comprising: acquiring a distance between a user and the mobile terminal (Fig. 2: Wearable device wear by a user and distance between the wearable device and the mobile terminal & Page. 14 step 304-device determine the distance); determining a target biometric identification module, wherein the target biometric identification module is any biometric identification module of the biometric identification apparatus and has a matching threshold to be adjusted (Page. 11: Matching threshold adjusted & Page. 15: Para. 6-10: biometric identification-fingerprint verification & Adjusting the direction threshold of the vital sign- fingerprint sign information adjusted); determining a target matching threshold corresponding to the target biometric identification module based on the acquired distance, adjusting the matching threshold of the target biometric identification module to the target matching threshold (Page. 11:  Target matching threshold determined & Adjust the threshold of the biometric information based on the distance. See table. 1: distance range based on fingerprint and adjustment threshold) & (Page. 15-17) and controlling the unlocking based on the target matching threshold (Page 14. Para. 11: Device is unlocked after verification).
Zhao Hui is silent regarding, acquiring a distance between a face of a user and the mobile terminal through a proximity sensor of the mobile terminal.
In a similar field of endeavor, Lau discloses acquiring a distance between a face of a user and the mobile terminal through a proximity sensor of the mobile terminal (Para. 46: proximity sensor-242 & Para. 108: Face detection from a distance & Para. 121: Distance value determined).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the user distance detection system from a device for authenticating of Lau’s disclosure with the user verification system based on the adjusting threshold, as taught by Zhao Hui. Doing so would have resulted in effectively determine the user distance from a user device to securely authenticate the device and providing higher reliability for facial recognition. 
Regarding claim 2 & 11 & 19, Zhao Hui discloses the determining the target matching threshold corresponding to the target biometric identification module based on the acquired distance comprises: acquiring L verification records of the target biometric identification module at the acquired distance from a verification history (Page. 11: Target biometric identification verification-12 feature point verification of fingerprints data), wherein L is an integer greater than 1 (Page. 11: 12 feature point verification); acquiring L matching values corresponding to each of the L verification records (Page. 11: 4 feature point matched out of 12 feature points); (Page. 11: Fingerprint verification success and threshold adjustment).
Regarding claim 3 & 12 & 20, Zhao Hui discloses the determining the target matching threshold corresponding to the target biometric identification module based on the acquired distance comprises: acquiring a first absolute value of a difference value between a predefined distance of the target biometric identification module and the acquired distance; and determining the target matching threshold based on the first absolute value (Page. 11: Absolute value of a difference value between a predefined distance of the target biometric identification module and the acquired distance; and determining the target matching threshold. Also see page. 14-15).
Regarding claim 10, Zhao Hui discloses a mobile terminal, comprising a processor, a sensor connected to the processor, a non-transitory memory, and a target biometric identification module, wherein the target biometric identification module is any biometric identification module of a current biometric identification apparatus and has a matching threshold to be adjusted (Page. 11: Matching threshold adjusted & Page. 15: Para. 6-10: biometric identification-fingerprint verification), acquiring a distance between a user and the mobile terminal (Fig. 2: Wearable device wear by a user and distance between the wearable device and the mobile terminal & Page. 14 step 304-device determine the distance); the non-transitory memory is configured to store the matching threshold corresponding to the target biometric identification module (Summary: Adjust physical sign detection threshold & Page. 6: Matching threshold. Page. 10-11: Adjustment threshold store in the mobile device); and the processor is configured to determine a target matching threshold corresponding to the target biometric identification module based on the acquired distance, and adjust the matching Target matching threshold determined & Adjust the threshold of the biometric information based on the distance. See table. 1: distance range based on fingerprint and adjustment threshold) & (Page. 15-17); and to control unlocking based on the target matching threshold (Page 14. Para. 11: Device is unlocked after verification).
Zhao Hui is silent regarding, acquiring a distance between a face of a user and the mobile terminal through a proximity sensor of the mobile terminal.
In a similar field of endeavor, Lau discloses acquiring a distance between a face of a user and the mobile terminal through a proximity sensor of the mobile terminal (Para. 46: proximity sensor-242 & Para. 108: Face detection from a distance & Para. 121: Distance value determined).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use the user distance detection system from a device for authenticating of Lau’s disclosure with the user verification system based on the adjusting threshold, as taught by Zhao Hui. Doing so would have resulted in effectively determine the user distance from a user device to securely authenticate the device and providing higher reliability for facial recognition. 
Regarding claim 18, Claim 18 corresponds to claim 10 and is analyzed accordingly.






s 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao Hui (Pub No. CN 106250751) and further in view of Lau (Pub No. 20130015946) and further in view of Nasserbakht (Pub No. 20150358790).
Regarding claim 4 & 13, Zhao is silent regarding the determining the target biometric identification module comprises: acquiring an environment parameter through an environment sensor of the mobile terminal; and determining the target biometric identification module based on the environment parameter.
Nasserbakht discloses the determining the target biometric identification module comprises: acquiring an environment parameter through an environment sensor of the mobile terminal; and determining the target biometric identification module based on the environment parameter (Para. 302: 61-62: Environment parameter through a sensor & detecting target biometric identification module based on the environment parameter) & (Para. 23 & 279).
At the time of filling, it would have been obvious to use device environmental data and biometric data to access the device for security reason. 
Regarding claim 5 & 14, Zhao is silent regarding the determining the target biometric identification module further comprises: acquiring a scene parameter of the mobile terminal; and determining the target biometric identification module based on the scene parameter and the environment parameter.
Nasserbakht discloses the determining the target biometric identification module further comprises: acquiring a scene parameter of the mobile terminal (Para. 270: Acquire a scene parameter); and determining the target biometric identification module based on the scene parameter and the environment parameter (Para. 302: 61-62: Environment parameter through a sensor & detecting target biometric identification module based on the environment parameter) & (Para. 23).
At the time of filling, it would have been obvious to use device environmental data and biometric data to access the device for security reason. 
Claims 9 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Zhao Hui (Pub No. CN 106250751) and further in view of Lau (Pub No. 20130015946) and further in view of Takagi (Pub No. 2016/0104029).
Regarding claim 9 & 17, Zhao Hui discloses in the determining the target matching threshold based on the L matching values (Page. 11: Target biometric identification verification-12 feature point verification of fingerprints data based on the distance).
Zhao Hui is silent regarding the target matching threshold is determined to be one of a mean of the L matching values, a minimum value of the L matching values, and a matching value corresponding to a longest time consumed for verification in the L matching values.
Takagi discloses that the target matching threshold is determined to be one of a mean of the matching values (Para. 52: Average matching value & Para. 74: Distance value), a minimum value of the matching values (Para. 51: Smaller matching value), and a matching value corresponding to a longest time consumed for verification in the matching values (Fig. 8: Time period for matching values).
At the time of filling, it would have been obvious to use authenticate data to authenticate device properly for ensure the security of the device. 





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD K TALUKDER whose telephone number is (571)270-3222.  The examiner can normally be reached on 10 am to 6 pm..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD K TALUKDER/            Primary Examiner, Art Unit 2648